Citation Nr: 0026190	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a gynecological 
disability, manifested by abnormal pap smears results, 
dysplasia and cervical condyloma.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).

A Travel Board Hearing was held on May 3, 2000, in Denver, 
Colorado, before the undersigned, who is a Member of the 
Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


FINDING OF FACT

It is not shown that the veteran currently suffers from a 
gynecological disability that had its onset during service or 
is in any way related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gynecological disability, manifested by abnormal pap smears 
results, dysplasia and cervical condyloma, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Every claimant bears the burden of submitting evidence that 
his or her claim of entitlement to service connection is 
well-grounded, which means that the claim must be plausible, 
i.e., meritorious on its own, and capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Additionally, the 
Court has explained that a claimant would not meet this 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Whenever a claimant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, at 81.  

In the present case, the veteran contends that she is 
entitled to be service-connected for a gynecological 
disability that has been shown to exist by abnormal pap 
smears, dysplasia and cervical condyloma.

A review of the service medical records reveals a medical 
consultation due to complaints of burning pain during 
urination three days after induction, in August 1984, with an 
assessment of cystitis; another consultation, three days 
later, still in August 1984, due to complaints of a cold and 
possible kidney infection, with no assessment noted; a 
September 1984 consultation due to complaints of vaginal 
discharge and burning when urinating, with an assessment of 
urethritis; and a follow-up consultation eight days later, 
still in September 1984, with complaints of blister-like 
bumps on the vulva, pubic area and around the rectal area, 
with an assessment of probable monillia.

According to an October 1984 service medical record, the 
veteran had been seen five times in the past for the "same 
problem" since August 27, and now presented with complaints 
of painful urination, vaginal discharge and peeling of the 
skin, with loss of pubic hair.  The assessment was probable 
("?") vulvitis, and it was noted that the vulva was 
inflamed.  Another service medical record dated two days 
later, still in October 1984, reveals complaints of itching 
and burning in the vaginal area, and an assessment of 
vulvitis.

The service medical records further reveal that the veteran 
reported late menses in February 1985, and that she was found 
to be pregnant in April 1985, this being the reason for her 
early honorable discharge in June 1985.  A medical 
examination for separation purposes was conducted in April 
1985, and it was noted in the report reflecting this 
examination that the veteran's entire medical examination, 
including her vaginal examination, had been normal, with only 
evidence of a normal, "low risk, no problems" pregnancy.  
Also, it is noted that the veteran denied, in her report of 
medical history for separation of the same date, ever having 
suffered from, or currently having, a female disorder, or 
changes in her menstrual patterns.

The post-service medical evidence in the file includes a 
medical pre-natal questionnaire that the veteran filled out 
at age 21, sometime in 1985, after her discharge from active 
duty, in which she denied ever having had an abnormal pap 
smear, venereal disease, ovarian cysts, fibroids and tubal 
infections.  A December 1985 private cytopathology 
consultation report, presumably produced after the 
questionnaire of the same year, contains the earliest 
clinical findings in the file interpreted as consistent with 
slight to moderate dysplasia.  An atypical pap smear study 
result was also reported in a February 1986 private medical 
record, with a pathologist's comment to the effect that there 
was evidence of mild dysplasia, with condylomatous changes.

A May 1986 surgical pathological report reveals that a punch 
biopsy had shown evidence of a cervical condyloma, with 
diagnoses including chronic cervicitis and squamous 
metaplasia.  A June 1995 private cytology report reveals a 
diagnosis of atypical squamous cells of undetermined 
significance, while a July 1995 private pathology report 
reveals a diagnosis of endocervical tissue with mature and 
immature squamous metaplasia, with associated reactive 
epithelial changes and acute and chronic inflammation.

A June 1996 private cytology report reveals a descriptive 
diagnosis of "within normal limits," with the pathologist's 
comments to the effect that the previous abnormal findings 
had been noted.

(The medical evidence that will be discussed in the following 
four paragraphs was received from the veteran at the May 2000 
travel board hearing, with the required waiver, which is of 
record.)

An October 1996 private medical record reflects a 
consultation due to complaints of breast enlargement, two 
days after having had a positive pregnant test.  This record 
reveals a medical history negative for cancer, and the 
veteran's statement to the effect that she had an abnormal 
pap smear "10 y[ea]rs ago." 

In a September 1997 letter to the veteran, a private 
physician advised her that a pap smear test conducted two 
weeks earlier had been interpreted as "atypia," which she 
was advised meant that there were abnormal cells on her 
cervix and that, "since this may indicate a serious problem, 
you need to have additional tests ... ."  However, in November 
1998, the veteran had another pap smear, and this time the 
results were interpreted as "within normal limits," and it 
was commented in the report of this examination that the 
prior abnormal results had been "noted," that pap smear 
testing was subject to both false negative and false positive 
results, as evidenced by published data, and that the 
veteran's results "should be interpreted in conjunction with 
the history and clinical findings."  On this date, the 
veteran also underwent a private "yearly exam," at which 
time she said that she felt great, although she claimed to 
have a lump on her cervix.  The examination was, however, 
negative, with evidence of a pink vagina, with rugae, a 
cervix with no discharge or cervical motion tenderness, and 
an anteverted, small, mobile and nontender uterus.

In October 1999, the veteran filled out a prenatal data base 
questionnaire, in which she indicated that her most recent 
pap smear test, which had been conducted in September 1999, 
had not had abnormal results, although she did say that she 
had "had abnormal pap smears" in the past.

Finally, a March 2000 private laboratory report reveals that 
the microscopic analysis of a vaginal specimen was again 
within normal limits.

At the May 2000 travel board hearing, the veteran stated that 
she first became sexually active during service, at which 
time she had a "horrible yeast infection," as well as 
cystitis.  She also indicated that she was discharged while 
being pregnant, and that, shortly thereafter, she was told 
that she had dysplasia.  Several years later, she had another 
abnormal pap smear test, and a biopsy was done, "but there 
was no cancer in the cervix [found] at this time."  
Nevertheless, the veteran stated that she was "constantly 
living with this decision in my life that maybe sometime 
[down the road] I might have to have a hysterectomy," as she 
believed that she was "now perhaps a carrier for a dormant 
disease ...  ." 

As shown by the above discussion of the pertinent evidence in 
the file, the veteran was treated for several gynecological 
conditions during service, which evidently were acute in 
nature, since no diagnosis of a chronic gynecological 
disability was ever rendered during service, and the veteran 
had no gynecological complaints, as well as a normal vaginal 
examination, upon discharge in 1985.  After service, she had 
both normal and abnormal pap smear results, with diagnoses 
including dysplasia and squamous metaplasia rendered in 
conjunction with the abnormal results.  However, the more 
recently-produced medical evidence in the file reveals 
negative findings, and the record is devoid of competent 
evidence showing that either of the gynecological conditions 
that were noted during and after service actually developed 
into a chronic gynecological disability (such as an implied 
cervical cancer), which leads the Board to find that the 
Caluza criterion of a present disability is not met.

The Board also finds that the Caluza criterion of a nexus, or 
causal relationship, between the claimed, but unconfirmed, 
current disability, and service, is not met as well, since 
there is no competent evidence in the file demonstrating that 
such a nexus exists.  The only evidence in this regard 
consists of the veteran's own testimony to that effect.  Her 
testimony, while certainly credible, and sufficient for 
factual purposes, is insufficient for purposes of 
establishing causation and the claimed manifestation of a 
present disability, insofar as the veteran is not shown, nor 
has claimed, to be a medical expert.

As noted from the above discussion of the evidence in the 
file, it is not shown that the veteran currently suffers from 
a gynecological disability that had its onset during service 
or is in any way related to service.  Consequently, the Board 
concludes that the claim of entitlement to service connection 
for a gynecological disability, manifested by abnormal pap 
smears results, dysplasia and cervical condyloma, is not well 
grounded.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist her under 
38 U.S.C.A. § 5103(a) has not arisen.


ORDER

Service connection for a gynecological disability, manifested 
by abnormal pap smears results, dysplasia and cervical 
condyloma, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


